Citation Nr: 9919961	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  95-13 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma, 
chronic obstructive pulmonary disease (COPD), shortness of 
breath and cardiomyopathy as secondary to service-connected 
maxillary sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to May 
1947.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which granted an 
increased rating to 10 percent for maxillary sinusitis but 
denied service connection for asthma, COPD, shortness of 
breath and cardiomyopathy as secondary to the service-
connected maxillary sinusitis.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case regarding these claims in January 1995.  The RO received 
his substantive appeal in May 1995.  In February 1996, the 
veteran presented testimony at a hearing before the Hearing 
Officer (HO) at the local VARO.  The HO granted an increased 
rating to 30 percent for maxillary sinusitis, but confirmed 
and continued the denial of the veteran's secondary service 
connection claims in a March 1996 decision and supplemental 
statement of the case (SSOC).  In June 1998, the veteran 
reiterated his contentions at a hearing before the 
undersigned Member of the Board held in Washington, DC.  
During the hearing, the veteran withdrew his claim for an 
increased disability rating for chronic maxillary sinusitis.

Accordingly, the Board will only discuss the veteran's 
secondary service connection claims, below.


FINDINGS OF FACT

1.  The veteran is service-connected for chronic maxillary 
sinusitis.

2.  The medical evidence of record indicates that the veteran 
is currently diagnosed with bronchial asthma, COPD, shortness 
of breath and cardiomyopathy.  

3.  In May 1999, pursuant to the Board's request for a 
medical opinion from the Chief Medical Director, Veterans 
Health Administration (VHA), a respiratory disease specialist 
concluded that the veteran's underlying condition is severe 
COPD with an asthmatic component, which appears to be 
exacerbated by his chronic sinusitis and post nasal drip.  
The specialist further indicated that there is no association 
between cardiomyopathy and sinusitis and she did not believe 
that there is a causal relationship between the two 
conditions in the veteran's particular case.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for cardiomyopathy as secondary 
to his service-connected maxillary sinusitis is plausible.


CONCLUSIONS OF LAW

1.  Service connection for bronchial asthma, COPD and 
shortness of breath, on the basis of aggravation secondary to 
service-connected maxillary sinusitis, is warranted.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).

2.  The claim for service connection for cardiomyopathy 
secondary to 
service-connected maxillary sinusitis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question which must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 
279 (1997).  The duty to assist under 38 U.S.C.A. § 5107(a) 
(1998) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 
9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(1998).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Thus, pursuant to 38 C.F.R. § 
3.310(a) (1998), when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected disorder, such veteran shall be compensated 
for the degree of disability existing due to the aggravation.

The Board notes that the veteran has not claimed entitlement 
to service connection for bronchial asthma, COPD, shortness 
of breath and/or cardiomyopathy on a direct service 
connection basis; rather, he asserts that these disabilities 
are proximately due or aggravated by his service-connected 
maxillary sinusitis.  Therefore, he believes that he is 
entitled to the benefits sought.

Background

In the instant case, an October 1993 statement by the 
veteran's private physician, Stuart J. Bernstein, MD, 
indicates that the doctor had evaluated the veteran for the 
prior month.  After an extensive evaluation, which included 
full pulmonary function studies (PFSs), Dr. Bernstein opined, 
in pertinent part, that the veteran's severe dyspnea is 
related to severe COPD.  This condition, in turn, is 
significantly aggravated and caused by the veteran's 
underlying sinus condition.

The veteran was then afforded a comprehensive VA Ear, Nose 
and Throat (ENT) examination in January 1994.  Having 
conducted an examination of the veteran, the VA examiner 
concluded that the veteran's chronic sinusitis may have some 
implications towards his bronchial asthma, especially if he 
aspirates and gets congestion causing him to cough and 
wheeze, and this gives him an excitatory component of asthma.  
There were no polyps in his nose.  In this regard, the 
examiner concluded that he did not have Sampter syndrome for 
which all could be attributed and he was not allergic to 
Aspirin.  The VA examiner further indicated that the 
veteran's cardiomyopathy and COPD are probably related to his 
asthma and smoking; however, he further indicated that there 
may be a minor component associated with sinusitis.  He noted 
that he was unaware of any reports of this nature.

A July 1995 statement by Dr. Bernstein indicates that 
contemporaneous PFSs showed severe obstructive pulmonary 
disease.  The doctor noted that the condition was severe, and 
that it was aggravated by the veteran's chronic sinus 
condition.

An April 1996 statement by Dr. Bernstein noted that the 
veteran had continued under his medical care for treatment of 
severe COPD and asthma, which were documented by both 
physical examination and PFSs.  The doctor again noted that 
the above conditions are caused by and continue to be 
aggravated by the veteran's underlying severe sinus 
condition.

In written correspondence also dated in April 1996, Harvey A. 
Fleisher, MD, indicated that the veteran had been under his 
care since 1984.  This doctor also noted that the veteran had 
severe COPD and bronchial asthma, which has been caused and 
aggravated by his severe chronic sinus condition.

In August 1997, the veteran was afforded comprehensive VA 
otolaryngology and pulmonary examinations.  The 
otolaryngology examiner, having reviewed the veteran's claims 
folder and conducted an examination of the veteran, noted 
that the veteran had a history of chronic sinusitis with 
polyp formation in the setting of severe asthma.  He had had 
excellent results with two prior surgical procedures, as no 
residual polyps were noted on present examination.  The 
examiner noted that the veteran continued to have chronic 
postnasal drainage, as evidenced by thick mucous drainage 
seen on present examination.  He concluded that the veteran's 
tenuous control of his asthma by history, it is entirely 
consistent that this drainage is causing flares of his 
asthma, with frequent asthma attacks.  It was further noted 
that the most severe underlying condition was asthma, but 
this was likely exacerbated by the condition of chronic 
postnasal drainage and chronic rhinitis in the setting of a 
history of chronic sinusitis.  There was no evidence of 
active sinusitis on examination at that time.  The pulmonary 
examiner, having also reviewed the veteran's claims folder 
and conducted an examination of the veteran, noted that there 
is certainly no question that the veteran does have COPD with 
severe bronchial spasm and air trapping.  He stated that 
records in the veteran's claims folder, as well as chest 
films and PFTs, confirm that this is the case.  The pulmonary 
examiner then stated that there would obviously be some mixed 
opinions from pulmonologists and internists as to whether or 
not the chronic respiratory problem was in any way 
associated, etiologically, with the sinusitis.  The pulmonary 
examiner's impression was that the COPD is a by-product of 
the veteran's asthmatic condition, as well as his 45-year 
history of smoking 1 to 2 packages of cigarettes daily.  The 
examiner further stated that it would be impossible to prove 
whether or not the maxillary sinusitis could be considered to 
be an etiological agent in the development of the veteran's 
asthma or COPD.  It was further concluded that there may very 
well be an allergic component in this picture as well, and 
there may certainly be an irritating and aggravating symptom 
complex with regard to the veteran's respiratory discomfort.

On the occasion of his hearing on appeal in June 1998, the 
veteran testified that his private physicians of many years 
had indicated that his COPD, bronchial asthma, shortness of 
breath and cardiomyopathy are related to his service-
connected maxillary sinusitis.  He noted that he had 
experienced shortness of breath and fatigue since the 1980's.  
The veteran further indicated that his bronchial asthma was 
first diagnosed in 1989.  

In addition to the above, and pursuant to 38 C.F.R. § 20.901 
(1998), the Board requested a medical opinion from the Chief 
Medical Director, VHA, to address the following questions to 
a reasonable degree of medical certainty:

Whether aggravation of the veteran's 
asthma, COPD, shortness of breath and/or 
cardiomyopathy is proximately due to or 
the result of his service-connected 
maxillary sinusitis?

In May 1999, the opinion of a specialist associated with the 
Respiratory Disease Section at VA Medical Center, Bay Pines, 
Florida, was forwarded to the Board and was made part of the 
record on appeal.  Later that month, the opinion was made 
available to the veteran's representative for review and 
comments prior to the preparation of this decision in 
accordance with the Board's notice and comment procedures.  
38 C.F.R. § 20.903 (1998); see also Thurber v. Brown, 5 Vet. 
App. 119 (1993) and Chairman's Memorandum No. 01-93-12 (May 
28, 1993).  The veteran's representative presented no further 
evidence or argument.

The VA respiratory disease specialist noted in the 
aforementioned opinion, that she had reviewed the documents 
pertaining to the veteran's claim.  After reviewing all of 
the evidence of record and thoroughly discussing the 
veteran's medical history relative to his disorders the 
specialist stated, in pertinent part, the following opinion:

The overall data indicates that this 
patient has chronic obstructive pulmonary 
disease, asthma and chronic sinusitis.  
The condition of COPD, is severe enough 
to cause his symptoms of shortness of 
breath and poor exercise performance.  
COPD is clearly related to smoking, which 
is the most likely etiology in this case.  
Even though there is reversibility in the 
pulmonary function testing after the use 
of a bronchodilator (FEV1 of 0.63 lt. to 
1.12 lt.), the patient's lung function 
remains severely reduced to 37% of the 
predicted value.  The significance of 
this is that the main underlying disorder 
is COPD/emphysema and the airway 
component (asthma) contributes in a minor 
but significant way causing aggravation 
of the underlying condition.  The 
association between chronic sinusitis and 
asthma is a well-recognized one.  The 
postnasal drip triggers bronchospasm and 
predisposes the patient to recurrent 
episodes of bronchitis, which further 
compromise the underlying condition.

In summary, the patient's underlying 
condition is severe  COPD.  He has an 
asthmatic component, which appears to be 
exacerbated by his chronic sinusitis and 
post nasal drip.  The contribution of 
this asthmatic component to his 
underlying COPD is clinically 
significant, reducing even further his 
already precarious lung function and 
causing worsening dyspnea and impairment.

To my knowledge, there is no association 
between cardiomyopathy and sinusitis, and 
I do not believe there is a causal 
relationship between these two conditions 
in this particular patient.  The 
cardiomyopathy may be contributing in a 
separate way to the poor exercise 
performance and dyspnea.

Analyses

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

I.  Secondary Service Connection for COPD, Bronchial Asthma & 
Shortness of Breath

After a contemporaneous review of the evidence of record, the 
Board finds that the secondary service connection for COPD, 
bronchial asthma and shortness of breath is warranted.  It is 
manifest from the May 1999 specialist's opinion that the 
veteran's service-connected sinusitis, with associated post-
nasal drip, aggravates his nonservice-connected asthma which, 
in turn, aggravates his underlying nonservice-connected COPD, 
resulting in a clinically significant reduction in the 
veteran's already precarious function and causing worsening 
of the nonservice-connected dyspnea (shortness of breath) and 
impairment.  

In view of the foregoing, the Board concludes that the 
elements needed to establish secondary service connection for 
COPD, bronchial asthma and shortness of breath, as set forth 
in Allen, supra, are met.  Therefore, according reasonable 
doubt in favor of the veteran, service connection for COPD, 
bronchial asthma and shortness of breath, secondary to 
aggravation caused by service-connected maxillary sinusitis, 
is granted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.310 (1998).

II.  Secondary Service Connection for Cardiomyopathy

The veteran's claim for secondary service connection for 
cardiomyopathy must be denied as not well grounded.  The VA 
respiratory disease specialist specifically indicated that 
to, her knowledge, there is no association between 
cardiomyopathy and sinusitis, and that she did not believe 
that these is a causal relationship between the two 
conditions in this particular case.  In this regard, the 
Board observes that although the January 1994 VA examiner 
indicated that the veteran's cardiomyopathy was probably 
related to asthma and smoking, the doctor was unable to give 
a definitive opinion as to whether a minor component 
associated with sinusitis was involved.  Consequently, the 
veteran has not submitted any medical opinion establishing a 
definitive nexus between his cardiomyopathy and service-
connected sinusitis.  See Caluza, supra.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion 
and diagnoses, and notes that the record does not indicate 
that the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for secondary service connection for 
cardiomyopathy, as imposed by 38 U.S.C.A. § 5107(a) (West 
1991).  The claim, therefore, must be denied.  Since the 
veteran has failed to present well grounded claim for service 
connection cardiomyopathy as secondary to his service-
connected maxillary sinusitis, VA has no duty to assist him 
further in the development of facts pertaining to the claim.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for COPD, bronchial asthma and shortness 
of breath, secondary to service-connected maxillary 
sinusitis, is granted.

Service connection for cardiomyopathy secondary to service-
connected maxillary sinusitis is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

